DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is a notice of allowability in response to Remarks and Amendments filed on 6/15/2022, and approved terminal disclaimer on 6/16/2022. Claims 1-20 are examined and are allowed.


Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 6/15/2022 cancelled no claim.  No Claims have been previously cancelled. Claims 1-3, 5-10, 11-13, and 15-20 were amended.   No new claims are added.   Claims 1-20 are examined and allowed.

Applicant’s amendments to claim 1, 11 are sufficient to overcome the 35U.S.C 101 rejections, set forth in the previous office action.  Therefore, Examiner withdraws rejection on claims 1-20 under 35U.S.C. 101. 




Terminal Disclaimer
The terminal disclaimer filed 6/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application numbers 14/472897, now Patent No. 10,810,626 has been reviewed and approved on 6/22/2022.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are deemed to be allowed in light of the amendments and argument filed 6/15/2022, and the terminal disclaimer submitted approved on 6/16/2022.  


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Applicant’s amendments and arguments presented (Remarks filed on 6/15/2022) are deemed to be persuasive as the combination of elements, the claim as a whole, recite the specifics how the several computer/servers systems control/utilize/communicate and work together to enhance categorizing the one or more objects/items, and thus operates the adding/displaying, to the user of the one or more users while browsing the one or more websites, the first category bundle comprising the first and second items, and integrates into a practical application of displaying recommended product bundles in a specific way that is more than conventional targeted advertising, and thus render improvement in computer-related technology to overcome Alice 101 rejection.  As such, the claim qualifies as eligible subject matter under 35 U.S.C. 101. 

After reviewing the Applicant’s disclosure as well as the amended claimed limitations that are included in the pending claim language, it is clear to the Examiner that the steps being performed go beyond the limitations and simple implementation of an abstract idea. The claimed invention integrates the judicial exception into a practical application. 

Applicant’s Specification [0026—0028-0030] notes that the servers performs affinities between the customer demographic data and the transaction data, and  
product category clustering system can detect relationships between categories of products and combine/add related categories into bundle.

Therefore, based on these findings of fact, the Examiner understands the claimed subject matter to be patent eligible. The claimed subject matter satisfies the following improvements to the computer-related technology or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).  As such, the claim qualifies as eligible subject matter under 35 U.S.C. 101.    


Additionally, upon further search, and for the reasons presented by Applicant, claims 1-20 are deemed to be allowable over the prior art of record. In interpreting the amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.

The invention is to display recommended product bundles where the recommended products are bundled with a product that the user is viewing.   Based on querying a demographic profile factor and transaction data, the customer’s purchasing pattern and browsing behavior are then used to determine an affinity for the items purchased together by the customer.

The closest prior art:
Wardell (US 2006/0047563), 
Doughty et al. (US 2013/0124330), 
Steves et al. (US Patent 9,218,607),
Pace et al. (US 2012/0245988),
Ciurea et al. (US 2011/0047072),
Clyne (US 2011/0035288), and
Hunt et al. (US 2008/0319829),
are cited or referenced because they are pertinent to applicant's disclosure.  

The Examiner notes that the closet prior art of Wardell (US 2006/0047563) states that 
for each campaign, typically only one objective and a corresponding rule are defined, a final campaign is then determined based on the selection of a rule type, customer definition, and product definition, a final campaign rule is determined. Wardell further states "The campaign will be a category affinity based upon an analysis calculating cross category potential. The buyer's category will be selected based upon the category from which they have purchased the most units. They will receive two new products each from the category they purchased and the two highest affinity categories”.
However, Wardell is silent to teach the claimed feature related affinity scores to the respective ones of the items based on the affinities, “wherein the respective affinity scores increase by a number of times the respective ones of the items are purchased together," as required by amended independent claim 1, 11.

Doughty et al. (US 2013/0124330) discloses using A/B testing in live campaign to calculate the newly identified interests based on probability to determine whether the user is receptive of the advertisements pushed based on newly assigned interests.
However, Doughty fails to teach the missing teachings of Wardell.                                   

While Steves teaches providing the cluster detection application can detect and examine a population of users as well as a population of products and identify clusters of users that are associated with one or more products or classes of products by using one or more clustering algorithms, Pace further suggest to generate a bundle that includes the viewed item, however, the combined teachings of Wardell- Doughty-Steves-Pace do not explicitly teaches all the claimed features as recited in claim 1, 11.

The closet referenced but not cited prior art, Spears et al. (US 2016/0321284) discloses a similar item affinity score is calculated for each person based on the similarity score for each item and the affinity score for that item.  Spears further suggests that [0256, the first provider of content would use these reports to generate a list of “candidate content from second providers of content that could be bundled with the content from the first provider of content, [0269, …the insider could be a first provider of content (e.g., the filmmaker or musician that uploaded the content to the system or a distributor holding rights to the content). In such implementations, the insider could bundle their first content item with a second content item (e.g., content provided by a second provider of content on the system) in order to provide a value-add to users who might otherwise conduct a monetary transaction involving the second content item, but not the first content item. In these implementations, the insider (the first provider of content) may not be getting any additional revenue from the second content item, but both the first content item and the second content item benefit from increased conversions (e.g., where the user would purchase both items of content as part of a bundle).
However, there is no teaching in Spears about “wherein the respective affinity scores increase by a number of times the respective ones of the items are purchased together”, as required in claim 1, 11.

        
After an exhaustive Non-Patent Literature search, the Examiner cites the following document: 
 L. Guo-rong and Z. Xi-zheng, "Collaborative Filtering Based Recommendation System for Product Bundling," 2006 International Conference on Management Science and Engineering, 2006, pp. 251-254, doi: 10.1109/ICMSE.2006.313887.

While the NPL proposes a web-based collaborative filtering mechanism for firm's product bundling strategy by fist applying clustering using Adaptive Resonance Theory 
to generate different kinds of customer group, in which members have same attributes or habits. Second, Data Mining using association rule techniques is applied to find the relations between two products in given support and confidence values. And last, the RS value is calculated to generate personal product bundling list and top-N recommendations, but the NPL fails to disclose the claimed arrangement preceding any identifying the respective affinity scores which increase by a number of times the respective ones of the items are purchased together. It fails to disclose and/or suggest the possible allowable subject matter of the claimed invention.


However, none of the cited prior art references, taken alone or in combination with other references fairly discloses or suggests the following claimed features in amended independent claim 1:
receiving, by a product category clustering system using the one or more processors, transaction data comprising items previously purchased, wherein the items comprise a first item having a first product type within a product category and a second item having a second product type within the product category, wherein the product category clustering system comprises a category affinity system, an affinity server, and an item affinity system;
assigning, by the second processor of the affinity server in data communication with the third processor of the item affinity system, respective affinity scores to the respective ones of the items based on the affinities, wherein the respective affinity scores increase by a number of times the respective ones of the items are purchased together;


Similarly, none of the cited prior art references, taken alone or in combination with other references fairly discloses or suggests the following claimed features in amended independent claim 11:
receiving, by a product category clustering system using the one or more processors, transaction data comprising items previously purchased, wherein the items comprise a first item having a first product type within a product category and a second item having a second product type within the product category, wherein the product category clustering system comprises a category affinity system, an affinity server, and an item affinity system;
assigning, by the second processor of the affinity server in data communication with the third processor of the item affinity system, respective affinity scores to the respective ones of the items based on the affinities, wherein the respective affinity scores increase by a number of times the respective ones of the items are purchased together;
These limitations in conjunction with other limitations in the claimed invention were not shown by the above prior arts. 

As such, claims 1-20 are allowed.


					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN M LI/Primary Examiner, Art Unit 3681